Citation Nr: 0205929	
Decision Date: 06/06/02    Archive Date: 06/13/02

DOCKET NO.  97-18 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased evaluation for scar of left 
eyebrow, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from February 1964 to 
February 1966.  

This appeal arises from a January 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which granted an increased rating to 10 percent 
for a scar of the left eyebrow.  


FINDING OF FACT

The veteran's laceration scar of the left eyebrow is well 
healed, dark brown in color and partially obscured by the 
eyebrow; the scar is slightly tender to palpation and the 
discoloration and color contrast results in no more than 
slight disfigurement.    


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for a scar 
of the left eyebrow have not been met.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 1155 (West 1991); 38 C.F.R. §§ 4.118, 
Diagnostic Codes 7800, 7803, 7804, 7805 (2001).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters.  During the pendency of the appellant's 
appeal, the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (VCAA) became effective.  
This liberalizing legislation is applicable to the 
appellant's claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  It essentially eliminates the requirement 
that a claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.

The Board is satisfied that all relevant facts have been 
properly developed, and all of the duty to notify and assist 
provisions have been met by the Statement and Supplemental 
Statements of the Case.  The veteran was afforded a VA 
examination.  The report of that examination is complete and 
adequate for rating purposes and includes photographs of the 
veteran's scar.  The medical records identified by the 
veteran have been obtained.  There is no indication of any 
additional relevant evidence that has not been obtained.  The 
veteran was notified of the evidence needed to support her 
claim.  The RO considered all of the relevant evidence and 
applicable law and regulations in adjudicating the increased 
rating claim.  No further assistance to the veteran is 
required to comply with the duty to assist the veteran 
mandated by 38 U.S.C.A § 5103A.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).

Factual Background.  A one inch scar of the left eyebrow was 
noted on service separation examination in January 1966.  The 
Board of Veterans' Appeals (Board) granted service connection 
for residuals of a left eye injury in August 1978.  The RO 
effectuated that decision in an August 1978 rating decision.  
A noncompensable rating as assigned for a scar of the left 
eyebrow under 38 C.F.R. § 4.118, Diagnostic Code 7800.  

In July 1993 the veteran submitted a claim for an increased 
rating for his scar of the left eyebrow.  He stated he had 
continuous pain on the left side of his head above his left 
eye.  He requested a VA examination to evaluate the scar at 
the VA outpatient clinic in El Paso.  He indicated he was 
being seen in the clinic on a regular basis.  

In September 1993 the veteran received the veteran's 
outpatient treatment records from the VA Outpatient Clinic in 
El Paso.  They included July 1992 and May 1993 records 
including complaints of pain to the scar over the left 
eyebrow.  The veteran complained of sharp stabbing pain over 
the left eye in July 1992.  The scar was noted to be well 
healed.  In May 1993 it was noted the scar was superficial 
and well healed.  

A VA examination was conducted in September 1993.  
Examination revealed a small scar on the lateral aspect of 
the left eyebrow.  It measured two centimeters in length.  It 
was well healed.  The scar was dark brownish in color.  It 
was located parallel to the left eyebrow and in the lateral 
aspect of the left eyebrow.  The examiner stated photographs 
were not necessary as there was no facial disfigurement.  The 
scar was not tender or painful at that time.  The diagnoses 
were essential hypertension and recurrent headaches of 
undetermined etiology.  

In January 1994 the RO denied entitlement to a compensable 
rating for the scar of the left eyebrow.  The veteran 
submitted his notice of disagreement with that decision in 
February 1994.  The veteran complained the doctor who 
examined him told him he did not have pain associated with 
his disability.  He reiterated that he had pain and took 
medication for it.  He stated he would attempt to get a 
private physician's opinion.  The veteran was issued a 
statement of the case in March 1994.  The veteran filed his 
substantive appeal in April 1994.  He requested a hearing 
before a Member of the Board at the RO.  In February 1996 the 
veteran canceled his hearing before a Member of the Board 
which was scheduled for February 1996.  In November 1995 he 
requested a personal hearing at the RO.  He also canceled 
that request in February 1996.  

In March 1996 a second VA examination to determine the 
severity of the veteran's scar was performed.  Examination of 
the laceration scar of the left eyebrow revealed the scar 
measured two centimeters in length. It was well healed.  It 
was dark brownish in color.  There was no keloid formation.  
There was no adherence or herniation.  There was no 
ulceration, inflammation, swelling or depression.  It was 
slightly tender to palpation.  There was no limitation of the 
part affected.  The veteran reported periodic pain in the 
left orbit.  Examination of the left orbit revealed it was 
slightly painful to palpation.  The diagnoses were laceration 
scar involving the left eyebrow, well healed and recurrent 
fibromyalgia involving the left orbit.  

At the time of the VA examination three photographs of the 
left eyebrow were taken.  The first photograph taken in 
profile, shows an individual with an olive complexion with 
medium brown to black eyebrows with a small scar almost 
completely covered by the eyebrow.  The scar is slightly 
darker than the surrounding skin.  In the second and third 
photographs of the eyebrow taken with the full face toward 
the camera, the photograph includes only the eyebrow.  The 
scar is barely discernible.  

The RO granted a 10 percent rating for the scar of the left 
eyebrow in May 1996.  In May 1997 the veteran responded that 
he continued to disagree with the evaluation.  He stated the 
RO had rating him based on disfigurement and had not 
considered his pain.  

Relevant Laws and Regulations.  In evaluating the severity of 
a particular disability, it is essential to consider its 
history.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. §§ 4.1 and 4.2.  However, where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, see 
38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).

Disability evaluations, in general, are intended to 
compensate for the average impairment of earning capacity 
resulting from service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the rating schedule.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Severe disfiguring scars of the head, face or neck, 
especially those which produce a marked and unsightly 
deformity of the eyelids, lips or auricles are rated as 
30 percent disabling.  Moderately disfiguring scars of the 
head, face or neck are rated as 10 percent disabling.  
Slightly disfiguring scars are assigned a noncompensable 
rating.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2001).  

The NOTE following Diagnostic Code 7800 reads as follows: 
When in addition to tissue loss and cicatrization there is 
marked discoloration, color contrast , or the like, the 50 
percent rating under Code 7800 may be increased to 80 
percent, the 30 percent to 50 percent, and the 10 percent to 
30 percent.  The most repugnant, disfiguring conditions, 
including scars and diseases of the skin, may be submitted 
for central office rating, with several unretouched 
photographs.  

Scars which are superficial, poorly nourished, with repeated 
ulceration are rated as 10 percent disabling.  Superficial 
scars which are tender and painful on objective examination 
are rated as 10 percent disabling.  38 C.F.R. § 4.118, 
Diagnostic Code 7803, 7804 (2001).  

Other scars are rated based on limitation of the function of 
the part affected.  38 C.F.R. § 4.118, Diagnostic Code 7805 
(2001).  

Analysis.  In reviewing the veteran's claim the Board notes 
that the veteran's scar of the left eyebrow was originally 
evaluated under the criteria set out in 38 C.F.R. Part 4, 
Diagnostic Code 7800 (2001), which provides for rating scars 
of the head, face and neck.  In May 1996 the RO granted a 10 
percent rating based on tenderness and pain under 38 C.F.R. 
Part 4, Diagnostic Code 7804 (2001).  The RO also considered 
whether or not there was limitation of function as 
contemplated in 38 C.F.R. § 4.118, Diagnostic Code 7805 
(2001).  

The United States Court of Appeals for Veterans Claims 
(Court) has instructed the Board to explain in its decisions 
the diagnostic code under which the claim is evaluated, and, 
most importantly, explain any inconsistencies, apparent or 
real, that result when the Board cites a code different from 
that used by the VA at other times in the history of the 
adjudication of the claim, including codes used by the agency 
of original jurisdiction or cited in the Statement of the 
Case.  Shifting diagnostic codes throughout the adjudication 
process, while perhaps harmless with regard to the decision 
reached, may create confusion as to the standards and 
criteria employed in evaluating the claim.  Pernoria v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  See Suttman v. 
Brown, 5 Vet. App. 127, 133 (1993) (if two or more diagnostic 
codes are potentially applicable, the Board must provide the 
reasons and bases for selecting a particular diagnostic 
code).  

The veteran in this case has asserted that he should be rated 
based on facial disfigurement and pain separately.  In 
Esteban v. Brown, 6 Vet. App. 259 (1994) the Court addressed 
the issue of which diagnostic codes where applicable to scars 
of the head, face and neck when objective examination 
revealed tenderness or pain.  The Court noted that except as 
otherwise provided in the rating schedule, all disabilities, 
including those arising from a single disease entity, are to 
be rated separately, and then all ratings are to be combined 
pursuant to 38 C.F.R. § 4.25.  One exception provided for is 
the anti-pyramiding provision of 38 C.F.R. § 4.14, which 
states that evaluation of the "same disability" or the "same 
manifestation" under various diagnoses is to be avoided.  

The Court in Esteban held the condition embodied in a rating 
under DC 7800 was entirely cosmetic in nature.  Such rating 
did not contain any component of pain.  The critical element 
is that none of the symptomatology was duplicative of or 
overlapping with the symptomatology of the other conditions.  
Appellant's symptomatology was distinct and separate: 
disfigurement and painful scars.  Based on the Courts holding 
in Esteban the Board has compared the veteran's symptoms with 
Diagnostic Codes 7800 and 7804 set out above since each 
addresses distinctly different symptomatology.  

All references in the medical record note the scar to be well 
healed.  There is no medical evidence of any ulceration.  
There is also no suggestion of the scar of the left eyebrow 
causes limitation of the function of the part affected under 
Diagnostic Code 7805.  The VA examiner in March 1996 
specifically stated there was no limitation of function.  
However, the veteran has repeatedly reported pain in the area 
of the scar.  On examination in March 1996 the examiner found 
slight tenderness of the scar to palpation.  In May 1996 the 
RO granted an increased rating to 10 percent for the scar of 
the left eyebrow based on the objective demonstration of 
pain.  The 10 percent rating currently in effect is based on 
tenderness on objective examination provided by 38 C.F.R. 
§ 4.119, Diagnostic Code 7804, and it is the maximum rating 
allowed under that code.  The Board has noted the diagnoses 
of chronic recurrent headaches and fibromyalgia of the left 
orbit.  However, there is no medical evidence of record of a 
causal link between headaches or fibromyalgia and the 
veteran's in-service injury that resulted in his service-
connected scar of the left eyebrow.  Currently the only 
residual attributed to this in-service injury is the scar of 
the left eyebrow.  Moreover, as noted above, the current 10 
percent rating contemplates pain.

As to whether a separate compensable rating is warranted 
based on disfigurement (Code 7800; Esteban, supra), a careful 
review of the examination reports and the photographs shows 
that the veteran's scar of the left eyebrow results in some 
color contrast but no more than overall slight disfigurement.  
In two of the three photographs the scar is barely 
discernible.  The examiner in September 1993 specifically 
stated that there was no facial disfigurement.  Based on that 
description and the photographs, which do not show more than 
slight disfigurement, the Board has concluded that a separate 
compensable rating under Diagnostic Code 7800 is not 
warranted. 

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claim for a 
rating in excess of 10 percent for a scar of the left 
eyebrow, and it must be denied.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application in the instant case.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

The Board does not have the authority to assign an 
extraschedular rating in the first instance, nor does this 
case present an exceptional or unusual disability picture 
which would warrant referral to appropriate VA officials for 
consideration of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1).  Bagwell v. Brown, 9 Vet. App. 337 (1996).  In 
this regard, the Board notes there is no evidence of record 
that the veteran's scar of the left eyebrow has caused marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned schedular evaluation), has 
necessitated recent frequent periods of hospitalization, or 
is attended by other such factors as would render 
impracticable the application of the regular schedular rating 
standards.

ORDER

A rating in excess of 10 percent for a scar of the left 
eyebrow is denied.  



		
	R. F. Williams
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

